         Case 1:97-cr-01105-LAP Document 263 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                 97 Cr. 1105 (LAP)
    -versus-
                                                        ORDER
JOSE ERBO,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received Mr. Erbo’s motion under 28 U.S.C.

§ 2255 and request for leave to file an amended motion.              Mr.

Erbo may supplement his petition by no later than July 29, the

Government shall respond by August 28, and Mr. Erbo may file a

reply by September 18.        Chambers will mail a copy of this order

to Mr. Erbo.


SO ORDERED.

Dated:     June 29, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
